Citation Nr: 0940826	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased (compensable) disability 
rating for service-connected prostate cancer, status-post 
radical prostatectomy.

4.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 10 percent disabling.

5.  Entitlement to service connection for a thyroid 
disability, including as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1966 to May 1970.  Service in Vietnam is 
indicated by the evidence of record.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which, in part, denied service 
connection for right ear hearing loss, tinnitus, and a 
thyroid disability; granted service connection for prostate 
cancer and assigned a noncompensable evaluation therefor; and 
granted service connection for PTSD and assigned a 10 percent 
evaluation therefor.   
The RO in Denver, Colorado currently has original 
jurisdiction over the case.

In the January 2007 statement of the case (SOC), the Denver 
RO recharacterized the issue of service connection for right 
ear hearing loss as whether new and material evidence 
sufficient to reopen the claim had been submitted.  The RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  In an October 2008 
supplemental statement of the case (SSOC), the RO found that 
new and material evidence sufficient to reopen the claim for 
service connection for right ear hearing loss had been 
received; however, the RO went on to deny the claim on the 
merits. 

The Veteran presented testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing which was 
conducted at the Denver RO in April 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  At the April 2009 hearing, the Veteran 
submitted additional evidence directly to the Board, 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2009).

Issue not on appeal

The Veteran's appeal originally encompassed numerous other 
issues.  In January 2007, the Denver RO issued a statement of 
the case (SOC) which listed fourteen issues, the five issues 
listed above and nine others. The Veteran's March 2007 
substantive appeal [VA Form 9]  referred only to the five 
issues listed above.  
The other nine issues on the SOC are therefore not in 
appellate status.  
See 38 C.F.R. § 20.202 (2008) [if a SOC lists several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all issues or must specifically 
identify the issues being appealed].   

The February 2006 rating decision also granted service 
connection for erectile dysfunction and assigned a 
noncompensable evaluation therefor.  The Veteran did not 
indicate that he desired to appeal the claim for erectile 
dysfunction until he mentioned it in his March 2007 VA Form 
9.  This was an untimely filing of a notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2009).  
In any event, the Veteran's representative stated in January 
2009 correspondence that the Veteran was withdrawing the 
issue of erectile dysfunction.  See 38 C.F.R. § 20.204 
(2009).  That issue therefore is not before the Board. 

Remanded issue

The issue of entitlement to service connection for a thyroid 
disability, including as secondary to Agent Orange exposure, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed August 1981 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for hearing loss.

2.  The evidence associated with the claims folder subsequent 
to the RO's August 1981 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for right ear hearing loss.

3.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed right ear hearing loss is 
etiologically related to his military service

4.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed tinnitus is etiologically 
related to his military service

5.  The Veteran's service-connected prostate cancer residuals 
require the wearing of absorbent materials which must be 
changed three to four times per day. 

6.  The Veteran's PTSD is manifested by nightmares, intrusive 
thoughts, insomnia, irritability, interpersonal relationship 
problems, guilt, hypervigilance, and social avoidance; PTSD 
is not manifested by depressed mood, suspiciousness, panic 
attacks or memory loss.  a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to PTSD has not been demonstrated.
  
7.  The evidence does not show that the Veteran's service-
connected prostate cancer or PTSD are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.   




CONCLUSIONS OF LAW

1.  The August 1981 RO decision that denied the Veteran's 
claim of entitlement to service connection for hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2009).

2.  Since the August 1981 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for right ear hearing loss; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

5.  The criteria for a 40 percent rating for service-
connected prostate cancer, status-post radical prostatectomy 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7527 (2009). 

6.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 
(2009).

7.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right 
ear hearing loss and bilateral tinnitus, and increased 
ratings for prostate cancer and PTSD.  As is discussed 
elsewhere in this decision, the issue of entitlement to 
entitlement to service connection for a thyroid disability, 
including as secondary to Agent Orange exposure, is being 
remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim and an increased 
rating in letters from the RO dated July 26, 2005 and August 
16, 2005. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 26, 2005 and August 16, 2005 letters, in which the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  

With respect to private treatment records, the letter 
informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  See 
the August 2005 VCAA letter.  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the August 16, 2005, letter at page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2) (3), (4) and (5), in 
the June 3, 2008, letter.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 7527 for service-connected prostate cancer, 
status post radical prostatectomy and Diagnostic Code 9411 
for service-connected PTSD in the June 3, 2008 letter from 
the RO.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d 1270 (Fed.Cir. 2009).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the July 2005, 
August 2005, and June 2008 VCAA letters, and his claims were 
readjudicated in the October 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider his claims on the merits.  The Veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records, VA and private outpatient medical 
records, and provided the Veteran with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
previously noted, the Veteran testified before the 
undersigned in April 2009.

Accordingly, the Board will proceed to a decision as to four 
of the issues on appeal. 
 
1. Entitlement to service connection for right ear hearing 
loss. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in October 2006, the claims will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Finality/new and material evidence

The Veteran's original claim of entitlement to service 
connection for right ear hearing loss was denied in an 
unappealed August 1981 decision.  That decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

As was described in the Introduction, the RO reopened the 
Veteran's claim for right ear hearing loss and denied it in 
the merits.  Notwithstanding the RO's actions, it is 
incumbent on the Board to adjudicate the new and material 
issue before considering the claim on its merits.  The 
question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [noting 
that before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for the claim, making RO determination 
in that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [finding that the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

The RO's initial denial of service connection for hearing 
loss in 1981 was predicated on the absence of evidence of in-
service disease or injury [Hickson element (2)].  Hickson 
element (3), medical nexus, was also necessarily lacking for 
the claim.

The record contains recent evidence which arguably satisfies 
both Hickson elements.  Specifically, an August 2006 letter 
from J.L. Romett, M.D. noted that the Veteran's hearing loss 
was secondary to in-service noise exposure.  The Veteran's 
claim of entitlement to service connection for right ear 
hearing loss is accordingly reopened based on this new and 
material evidence.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must address certain procedural 
concerns.  

(i.)  Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that before the Board may 
address a matter that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

Here, as was alluded to above the Veteran's right ear hearing 
loss claim was adjudicated by the RO on its merits without 
regard to the submission of new and material evidence.  
Moreover, as detailed in the VCAA discussion above, the 
Veteran has been amply apprised of what is required to 
establish his claim of entitlement to service connection for 
right ear hearing loss.  The Veteran has set forth his 
contentions as to why he believes that service connection 
should be granted for right ear hearing loss on numerous 
occasions.  The Board therefore finds that the Veteran will 
not be prejudiced by its consideration of this issue on its 
merits; return of this case to the RO for additional 
consideration is not required.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board has already detailed in the VCAA discussion above 
that the duty to assist has been satisfied.  There is no 
indication in the record that any evidence which may be 
pertinent to this issue has not been obtained.  Accordingly, 
the Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

Merits discussion

The Veteran essentially contends that his currently diagnosed 
right ear hearing loss is related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
September 2005 VA audiology examination report reflects right 
ear hearing loss as defined by 38 C.F.R. § 3.385.  Hickson 
element (1) is accordingly met for the claim.

With respect to element (2), a review of service treatment 
records does not reveal a diagnosis of right ear hearing 
loss.  Accordingly, Hickson element (2) is not met with 
respect to disease.  Turning to an in-service injury, the 
Veteran has asserted that he sustained acoustic trauma during 
service.  See the April 2009 hearing transcript, page 28.  
The Veteran's DD 214 shows that his military occupational 
specialty [MOS]was a weapons technician.  This MOS is 
consistent with hazardous noise exposure.  Hickson element 
(2) is also satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's right ear hearing loss  and his 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The record contains the August 2006 letter from J.L.R., M.D. 
noting the Veteran's "significant history of noise exposure 
while in the military."  Dr. R. concluded that the Veteran's 
hearing loss was "secondary to his previous noise 
exposure."  There is no competent medical evidence to the 
contrary.  Therefore, Hickson element (3) has been satisfied. 

Thus, all three elements have been satisfied.  The Board 
concludes that service connection for right ear hearing loss 
is warranted.  The benefit sought on appeal is granted.

2.  Entitlement to service connection for bilateral tinnitus. 

Analysis

The Veteran essentially contends that his currently diagnosed 
tinnitus is related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
record is replete with reports indicating the presence of 
tinnitus.  Hickson element (1) is accordingly met for the 
claim.

With respect to element (2), a review of service treatment 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  Turning to an in-service injury, the Board has 
already determined that the Veteran was exposed to hazardous 
noise in service.  Hickson element (2) is satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the record contains a June 2006 letter from L.L.F., D.O. 
noting the Veteran's reported history of tinnitus which 
developed shortly after noise exposure in service.  Also, in 
the above-referenced August 2006 letter, Dr. J.L.R. concluded 
that the Veteran's ringing is "secondary to his previous 
noise exposure."  Again, there is no competent medical 
evidence to the contrary.  Therefore, Hickson element (3) has 
also been satisfied. 

Thus, all three elements have been satisfied.  The benefit 
sought on appeal is granted.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected prostate cancer, status-post 
radical prostatectomy.

The Veteran is seeking an increased disability rating for his 
service-connected prostate cancer which is currently 
evaluated as noncompensably disabling.  

[The Board notes that Veteran is in receipt of service 
connection for a residual scar, status post radical 
prostatectomy; erectile dysfunction associated with prostate 
cancer; and special monthly compensation under 38 U.S.C. § 
1114(k) due to loss of use of a creative organ.  None of 
those issues is currently on appeal.]

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's prostate cancer, status post 
radical prostatectomy under 38 C.F.R. § 4.115b, Diagnostic 
code 7527 [postoperative residuals, prostate gland injuries].  
This diagnostic code appears to be congruent with the 
Veteran's disability.  The Veteran could also be rated under 
Diagnostic Code 5258 [malignant neoplasms of the 
genitourinary system].   

Specific rating criteria

Under Diagnostic Code 7527 [prostate gland injuries, 
infections, hypertrophy], postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2009).

Under Diagnostic Code 7528, following the cessation of 
surgical or other therapeutic procedure if there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals, as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.

In this case, there is no medical evidence of recurrence or 
metastasis of the prostate cancer.  There is also no evidence 
of urinary tract infections or renal dysfunction.  The 
Veteran's disability will therefore be rated based on voiding 
dysfunction. 

Voiding dysfunction:

60 % Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence: 
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day;

40 % Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day;

20 % Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.

38 C.F.R. Part 4, § 4.115a (2009).

Schedular rating

The Veteran testified at his April 2009 hearing that he wore 
absorbent materials that he changed three to four times a 
day, had dribbling and leaking 15 to 20 times a day, had 
post-drip, urinated 12 times a day, and awoke once a night.  
See the April 2009 hearing transcript, page 23.  The criteria 
for a 40 percent evaluation.  

A rating in excess of 40 percent is not warranted as the 
evidence has not demonstrated that he changed absorbent 
materials more than 4 times per day.


Conclusion

In summary, the Board finds that the criteria have been met 
for an increased disability rating of 40 percent for the 
Veteran's service-connected prostate disability, based on his 
sworn testimony.  

Fenderson consideration/extraschedular rating

For the sake of brevity, these matters will be addressed 
below in regards to both increased rating issues on appeal.

4.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 10 percent 
disabling.

The Veteran seeks an increased rating for his service-
connected PTSD, which is currently evaluated 10 percent 
disabling.

Relevant law and regulations

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the Veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 
9411.



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.	

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupations and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis 

Schedular rating

The Veteran's service-connected PTSD is currently rated 10 
percent disabling.  
The Board has reviewed the evidence in order to determine 
whether the criteria for the assignment of a 30 percent or 
higher disability rating have been met. 

In order for a 30 percent disability rating to be assigned 
for PTSD, the evidence must demonstrate, or approximate, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

There is no evidence of depressed mood.  An April 2005 VA 
depression screen was negative.  During the September 2005 VA 
examination, the Veteran denied being sad or depressed.  A 
March 2009 VA treatment record noted that the Veteran was 
social.  At the April 2009 hearing, the Veteran testified 
that he did not have periods of depression.  Accordingly, 
depressed mood has not been demonstrated.

With respect to anxiety, the September 2005 VA examination 
report noted that the Veteran was anxious when he talked 
about his anger problems, and a March 2009 VA treatment 
record noted anxiety. 

As for suspiciousness and panic attacks, there is no evidence 
in the record of either of these symptoms.  

As for chronic sleep impairment, a September 2005 VA 
treatment record noted the Veteran's sleep was good.  He had 
a recurring dream about Vietnam a few times a year.  A 
December 2007 VA treatment record noted that the Veteran 
denied sleep difficulty and nightmares.  However, a March 
2009 VA treatment record noted that the Veteran had 
difficulty with sleep.  In an April 2009 letter, the 
Veteran's VA psychotherapist noted that the Veteran had 
nightmares and insomnia.  The recent evidence therefore shows 
that the Veteran has some sleep impairment. 

With respect to memory loss, a December 2007 VA treatment 
record referred to impaired memory.  However, there was no 
elaboration.  Importantly, the September 2005 VA examination 
report noted that the Veteran's memory was good on 
examination, and the record does not otherwise refer to 
memory problems, even of a mild nature. 

The Veteran has been assigned GAF scores of 54 (September 
2005), 65 (December 2007, and 55 (August 2008 and December 
2008).  Although a GAF score alone is not a basis for 
assigning a disability rating, these scores are consistent 
with findings such of mild to moderate symptoms and appear to 
be congruent with the assigned 10 percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.

With respect to overall occupational impairment caused by 
PTSD, the September 2005 VA examiner noted that the Veteran's 
PTSD symptoms were not severe enough they would interfere 
with gainful employment.  The examiner referred to a remote 
history of anger, but noted that the Veteran had managed his 
temper and did not have any limitations on his employability.

The Veteran has recently submitted an April 2, 2009 letter 
from N.R.G., ACSW, LCSW, his VA psychotherapist.  Ms. G. 
stated in pertinent part as follows:
"[The Veteran] continues to have nightmares, intrusive 
thoughts, insomnia, irritability, interpersonal relationship 
problems, guilt, hypervigilance, and social avoidance."  
These symptoms generally fall within the 10 percent criteria; 
as was explained above, the nightmares and insomnia fall with 
the 30 percent criteria, and the board has taken this into 
consideration.  Significantly, Ms. G. did not suggest that 
the Veteran's PTSD interfered with his ability to perform in 
an occupational setting. 

Thus, a review of the evidence indicates that the Veteran's 
PTSD symptomatology includes anxiety and sleep impairment.  
The remaining criteria for the assignment of a 30 percent 
rating have not been met.  Critically, a decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to PTSD has not been demonstrated.

The Board adds that none of the more severe symptoms required 
for the assignment of a 50 percent or higher disability 
rating have been met. 

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
PTSD has not changed appreciably since the Veteran filed his 
claim.  There appears to have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  The  10 percent disability 
rating was properly assigned for PTSD during the entire 
period from the date of service connection, April 4, 2005.

With respect to the prostate cancer, the report of an April 
2005 VA examination indicates that the Veteran's prostate 
cancer had previously been excised and had not recurred or 
metastasized.  This has not changed.  However, as was 
discussed above the Veteran's April 2009 hearing testimony 
provides a basis for assigning a 
40 percent rating.  Accordingly, a noncompensable rating is 
assigned for the prostate cancer residuals from the date of 
service connection, April 4, 2005, and a 40 percent rating is 
assigned from the date of the hearing, April 20, 2009.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected prostate cancer and PTSD.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
The symptomatology of the Veteran's disabilities is 
specifically contemplated under the appropriate rating 
criteria.  Particularly in light of the Board's assignment of 
a 40 percent rating for the prostate cancer residuals, the 
Board finds that the Veteran's disability picture comports 
with the VA rating schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  With respect to frequent 
hospitalizations, the Veteran was in a residential PTSD 
program in September 2008, but the evidence does not reflect 
that he has been frequently hospitalized for either 
disability. 

With respect to employment, the Veteran is currently retired.  
He indicated that he successfully worked for many years after 
service, most recently doing plumbing and remodeling work.  
There is nothing in the record indicating that the Veteran's 
prostate cancer or PTSD are of an exceptional or unusual 
nature, or of any other reason why an extraschedular rating 
should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2009) is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to an increased disability rating for service-
connected PTSD is denied. 

Entitlement to an increased disability rating, 40 percent, 
for prostate cancer is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

5.  Entitlement to service connection for a thyroid 
disability, including as secondary to Agent Orange exposure. 

The Veteran seeks entitlement to service connection for a 
thyroid disability, which he contends is due to presumed 
exposure to herbicides in Vietnam.  For reasons expressed 
immediately below, the Board believes that this issue must be 
remanded for further evidentiary development.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, supra 
(1999).

With respect to element (1), there are numerous diagnoses of 
hypothyroidism of record.  Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the injury here contended is exposure to Agent 
Orange.  The Veteran's service in Vietnam is not in dispute.  
Agent Orange exposure is presumed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2009).  Accordingly, Hickson 
element (2) is arguably satisfied for the claim with respect 
to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's diagnosed hypothyroidism is not listed 
among the Agent Orange-related diseases enumerated in 38 
C.F.R. § 3.309(e), medical nexus may not be presumed as a 
matter of law.  However, the Board is obligated to fully 
consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [finding that the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed hypothyroidism 
and active service, including presumed herbicide exposure 
therein.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

[The Board adds that the Veteran submitted certain medical 
treatise evidence which referred to a link between herbicide 
exposure and thyroid dysfunction.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [noting that competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the treatise submitted by the 
Veteran is general in nature and does not contain any 
information or analysis specific to his case.  The Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  A 
medical nexus opinion is therefore necessary.]

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to the relationship, if any, 
between any current thyroid disability and 
the Veteran's military service, with 
specific consideration of presumed 
herbicide exposure in Vietnam and the 
article submitted by the Veteran, Health 
Risks from Dioxin and Related Compounds. 
If there are other, more likely causes of 
the claimed disability, those should be 
noted.  If the reviewer believes that 
physical examination and/or diagnostic 
testing of the Veteran is necessary, such 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for a thyroid 
disability.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a SSOC and given an 
appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


